March 30, 1908. The opinion of the Court was delivered by
This action was instituted in the Court of Common Pleas for Laurens County, on the 7th day of March, 1906, by the regular service of summons and complaint for the recovery of seven hundred dollars damages on account of destruction of a dwelling-house belonging to the plaintiff, C.E. Kennedy, by fire alleged to have been *Page 446 
communicated by an engine of the defendant on the night of the 20th of October, 1905. The plaintiff, Norwich Union Fire Insurance Society, claims an interest in the amount sued for by its co-plaintiff, Kennedy, it having insured the dwelling in the sum of two hundred and twenty-five dollars, which amount it had paid to C.E. Kennedy. The case was tried before Judge Watts and a jury at Laurens, on May 22, 1907 and resulted in a verdict for the plaintiffs in the sum of four hundred and ninety-five dollars, upon which verdict judgment was duly entered. Thereupon the defendant has appealed upon the same grounds which were interposed by the defendant in the action of Emma G. Stroud against the defendant.
This Court, relying upon its judgment in said Stroud case, overrules this appeal and affirms the judgment of the Circuit Court.